
	

114 HR 3633 IH: District of Columbia Government Shutdown Avoidance Act of 2015
U.S. House of Representatives
2015-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3633
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2015
			Ms. Norton introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To amend the District of Columbia Home Rule Act to make local funds of the District of Columbia
			 available for use by the District during any portion of a fiscal year in
			 which no Federal law appropriating local funds for the fiscal year is in
			 effect, at the rates of operation provided under the local budget act for
			 the fiscal year, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the District of Columbia Government Shutdown Avoidance Act of 2015. 2.Availability of District of Columbia local funds in absence of Federal law appropriating local funds (a)In GeneralSubpart 1 of part D of title IV of the District of Columbia Home Rule Act is amended by inserting after section 446B the following new section:
				
					446C.Availability of Local Funds In Absence of Federal Law (a)Availability of Local Funds at Rate Established by Local Law in Absence of Federal Law
 Appropriating Local FundsNotwithstanding any other provision of this Act, during any portion of a fiscal year in which neither the regular District of Columbia appropriation bill for the fiscal year nor a District of Columbia continuing resolution for the fiscal year is in effect, the District of Columbia may obligate and expend local funds for projects and activities in accordance with the local budget act for the fiscal year at the rate of operations provided under such local budget act.
 (b)Terms and ConditionsThe obligation and expenditure of local funds for a project or activity during a fiscal year pursuant to this section shall be subject to the terms and conditions imposed with respect to the obligation and expenditure of local funds for the project or activity during the preceding fiscal year, or the authority granted for such project or activity under the applicable law in effect at the time.
 (c)DefinitionsIn this section— (1)the term District of Columbia continuing resolution means, with respect to a fiscal year, any joint resolution making continuing appropriations for the fiscal year which includes continuing appropriations for the government of the District of Columbia and other activities chargeable in whole or in part against the revenues of the District;
 (2)the term local budget act means, with respect to a fiscal year, the act of the Council adopting the annual budget for the District of Columbia government for such fiscal year, as enacted pursuant to this Act; and
 (3)the term regular District of Columbia appropriation bill means, with respect to a fiscal year, an annual appropriation bill making appropriations, otherwise making funds available, or granting authority, for the fiscal year for the government of the District of Columbia and other activities chargeable in whole or in part against the revenues of the District.
 (d)Effective dateThis section shall apply with respect to fiscal year 2017 and each succeeding fiscal year.. (b)Conforming AmendmentSection 446 of such Act (sec. 1–204.46, D.C. Official Code) is amended by inserting section 446C, after section 446B,.
 (c)Clerical AmendmentThe table of contents of subpart 1 of part D of title IV of the District of Columbia Home Rule Act is amended by inserting after the item relating to section 446B the following:
				
					
						446C. Availability of local funds in absence of Federal law..
			
